    Case 1:19-cr-10040-JDB Document 182 Filed 10/15/20 Page 1 of 4                                   PageID 2681




                                UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TENNESSEE
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,

         Plaintiff,

v.                                                              NO. 1:19-cr-10040- JDB

ALEXANDER ALPEROVICH, M.D.,
JEFFREY YOUNG,
ANDREW RUDIN, M.D.,

      Defendants.
______________________________________________________________________________

    ORDER GRANTING MOTION FOR DISCOVERY PROTOCOL GOVERNING
       DISCLOSURE OF MATERIAL SUBJECT TO CLAIMS OF PRIVILEGE
______________________________________________________________________________

         Having considered the United States’ motion requesting authorization and entry of a

protocol to govern the disclosure of discovery materials that have been or are potentially subject

to claims of privilege by defendant, and for good cause shown,

         IT IS HEREBY ORDERED THAT:

         1.       The United States’ motion is GRANTED, and the protocol set forth in Paragraphs

2-9, below (hereinafter “Protocol”), shall govern the disclosure of discovery materials that have

been or are potentially subject to claims of privilege (hereinafter “Potentially Protected Material”)1

by Defendant Young.

         2.       The Filter Team shall segregate Potentially Protected Material from the Prosecution

Team and co-defendants unless a court order or Defendant Young authorizes the release of

Potentially Protected Material to the Prosecution Team or a co-defendant.



1
         Potentially Protected Material is defined as material that could potentially garner the protections of the
attorney client privilege, work product doctrine, or other legally recognized privileges.
Case 1:19-cr-10040-JDB Document 182 Filed 10/15/20 Page 2 of 4                       PageID 2682




       3.      The Filter Team shall release discovery material that is not Potentially Protected

Material to the Prosecution Team and the defendants.

       4.      The Filter Team shall produce Potentially Protected Material to Defendant Young

under the following conditions:

            a. Privilege Holder(s): Defendant Young, as the privilege holder, shall receive a full
               copy of the discovery material in the same format as it was provided to the Filter
               Team. Filter team will produce to Defendant Young a copy of the items that the
               Filter Team identified as Potentially Protected Material within seven (7) days of
               the entry of the Order.

            b. Procedures for Objections to Production or Asserting Privilege Claims: If
               Defendant Young objects to the Filter Team’s production of certain items to a co-
               defendant, release to the Prosecution Team, or asserts a privilege claim to protect
               certain materials, Defendant Young will notify the Filter Team of their position
               within thirty (30) days of receiving a copy of the items that the Filter Team
               identified as Potentially Protected Material. Defendant Young’s objection shall
               include a privilege log, setting forth the claim asserted - such as attorney-client
               privilege, work product doctrine protection, or other legally recognized claim - that
               precludes production for each document logged. The log shall also set forth the
               document title, subject matter, author(s), recipients(s), date, transmittal detail (if
               any), location of author(s) and recipient(s), and an explanation of the claim asserted
               against production. Defendant Young shall email a copy of his objection and
               privilege log to counsel for co-defendants and the Filter Team. If Defendant Young
               does not respond to the Filter Team within thirty (30) days of the Filter Team
               producing the Potentially Protected Material, the Filter Team will provide the co-
               defendants and Prosecution Team with information regarding the Filter Team’s
               attempts to contact Defendant Young and his failure to respond. Thereafter, the co-
               defendants or the government may move the Court for a finding that Defendant
               Young has waived privilege claims.

            c. Objections: After the Filter Team receives an objection and required privilege log
               from Defendant Young, the parties shall have five (5) business days to meet and
               confer to try to resolve any areas of disagreement concerning the asserted privilege.
               The Filter Team shall provide all the defendants with notice of the date and time of
               the meet and confer, and any defendant may participate through counsel. If the
               parties cannot come to an agreement as to the asserted claim, the Filter Team (or a
               defendant if he objects) shall notify the objecting party in writing that the parties
               do not agree.

            d. Motion to Compel: The defendants shall then have five (5) business days from the
               date of the meet and confer to move to compel production of the Potentially
               Protected Material on the basis of waiver or any other basis. Likewise, the Filter

                                                  2
Case 1:19-cr-10040-JDB Document 182 Filed 10/15/20 Page 3 of 4                       PageID 2683




               Team shall have five (5) business days from the date of the meet and confer to move
               for authorization to disclose the Potentially Protected Material to the Prosecution
               Team and other defendants on the basis of waiver or any other basis. The moving
               party shall provide a copy of the privilege log provided by the claiming party, a
               copy of the disputed material or document(s), and a memorandum containing any
               factual or legal arguments. If the moving party is defendant, the Filter Team will
               provide the Potentially Protected Material in dispute to the Court ex parte for in
               camera review.

            e. Motion in Response: Within five (5) business days of the filing of a motion to
               compel, the claiming party shall file a response supporting its privilege claim.

            f. Motion in Reply: Any reply in support of the motion to compel or motion for
               authorization to disclose will be due within three (3) business days of the responsive
               filing.

            g. Court Retains Jurisdiction Regarding Future Use: If the Court thereafter authorizes
               the Filter Team to produce the disputed Potentially Protected Material to the
               Prosecution Team and the co-defendants, the Court will retain jurisdiction to
               determine if, and under what circumstances, a defendant or the Prosecution Team
               may use the Potentially Protected Material at trial.

            h. Failure to Provide a Privilege Log: If Defendant Young fails to provide a privilege
               log to the Filter Team and/or co-defendants sufficient to allow the reviewing party
               or the Court to determine the nature of the claim, or fails to meet and confer, the
               Court may determine that such actions constitute waiver of a claim.

            i. Privilege Claim Not Later Challenged: If a privilege claim was asserted and not
               later challenged by the Filter Team or a defendant, the Filter Team or the Court
               may direct the defendants or the Prosecution Team to return the item(s) to
               Defendant Young or destroy the item(s) that were produced in discovery but remain
               subject to a non-challenged privilege claim. Under these circumstances, the
               defendant(s) must return or destroy Potentially Protected Material unless he
               receives the Court’s approval to retain the material.

       5.      The Court retains jurisdiction to adjudicate any dispute or resolve any privilege

asserted over the discovery material produced pursuant to the Protocol.

       6.       Pursuant to Fed. R. Evid. 502(d), any Potentially Protected Material disclosed to a

co-defendant pursuant to this Protocol Order or subsequent disclosure order, shall not constitute,

or be deemed, a waiver or forfeiture of any privilege claim in any federal or state judicial or

administrative proceeding other than these federal proceedings.

                                                  3
Case 1:19-cr-10040-JDB Document 182 Filed 10/15/20 Page 4 of 4                    PageID 2684




         7.    The Government or defendant shall have the right to present to the Court any

document to determine if an exception, such as the crime-fraud exception, or a waiver, such as a

subject-matter waiver, applies to the Potentially Protected Material. If materials are produced to

the Prosecution Team or the defendants pursuant to such a finding, it shall not be grounds for a

waiver argument by the Government or any other party pursuant to Fed. R. Evid. 502(d).

         8.    If any member of the Prosecution Team inadvertently reviews an item believed to

be protected by the attorney-client privilege, work-product doctrine, or any other legally

recognized privilege, the Prosecution Team member shall turn the item over to the Filter Team for

resolution through the process described above. Inadvertent review shall not automatically

disqualify the Prosecution Team member from this matter.

         9.    The deadlines set forth in this Protocol may be extended based on the written

agreement of the parties, or by any party requesting the same from the Court upon good cause

shown.

         IT IS SO ORDERED this the 15th day of October 2020.

                                                    s/ J. DANIEL BREEN
                                                    J. DANIEL BREEN
                                                    UNITED STATES DISTRICT JUDGE




                                                4
